United States Court of Appeals
                     For the First Circuit

No. 12-1548

         ANGEL MARTINEZ ALICEA, p/k/a Ruf El Fantaztiko;
        FREDDY MONTALVO; RAUL RIVERA ROLDAN, p/k/a Thilo;
                REYNALDO COLON VEGA, p/k/a Limits,
                      Plaintiffs, Appellants,

                 JOSE DELGADO, p/k/a Buk Dollar;
              GERRY CAPO HERNANDEZ, p/k/a Lionize,
                           Plaintiffs,

                               v.

       MACHETE MUSIC, a division of UMG Recordings, Inc.;
                       UMG RECORDINGS, INC.,
                      Defendants, Appellees,

   LT'S BENJAMIN RECORDS, INC.; FRANCISCO SALDANA, p/k/a Luny;
  VICTOR CABRERA, p/k/a Tunes; RAMON AYALA, p/k/a Daddy Yankee;
           LOS CANGRIS, INC.; EL CARTEL RECORDS, INC.,
                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael A. Ponsor, U.S. District Judge]


                              Before
                    Howard, Selya, and Stahl,
                         Circuit Judges.


     David A. Mech, with whom Law Offices of David A. Mech was on
brief, for appellants.
     Linda M. Burrow, with whom Alison Mackenzie, Caldwell Leslie
& Proctor, PC, Daniel J. Cloherty, and Collora LLP were on brief,
for appellees.


                          March 7, 2014
                  HOWARD, Circuit Judge.           Over a century ago, Mark Twain

lamented that "[o]nly one thing is impossible for God: to find any

sense in any copyright law on the planet."                          Mark Twain, The

Complete Works of Mark Twain: Mark Twain's Notebook 381 (Albert

Bigelow Paine ed., 1935).                 We fear that Twain's deity would fare

little better with the tangled skein of copyright and contractual

claims presented by the plaintiffs in this case.                       Confining our

inquiry to the arguments seasonably raised before the district

court       and    to    the    factual   background    at    the   time   of   summary

judgment, we conclude that the district court did not err in

granting the defendants' motion for summary judgment and denying

the plaintiffs' subsequent motion for reconsideration.

                                             I.

                  The plaintiffs Angel Martinez Alicea ("Martinez"), Freddy

Montalvo, Raul Rivera Roldan ("Rivera"), and Reynaldo Colon Vega

("Colon") are Massachusetts-based producers of "reggaeton" music,

a musical genre originating in Puerto Rico and boasting such

diverse origins as reggae, hip hop, salsa, and meringue.1                           This

lawsuit concerns seven songs ultimately released on an album

distributed         by    the    defendants,      allegedly   infringing     upon    the




        1
      Two additional plaintiffs, Jose Delgado and                          Gerry    Capo
Hernandez, were previously dismissed from the case.

                                             -2-
plaintiffs'   copyrights   and   breaching   contracts   to   which   the

plaintiffs claim to be parties and/or third-party beneficiaries.2

          The events underlying this case date back to 2006, when

Francisco Saldana, a Puerto Rico-based reggaeton producer who with

Victor Cabrera founded a record label named "Mas Flow," began

looking for a new vocalist. After posting an online advertisement,

Saldana soon received numerous emails and recordings from Gerry

Capo Hernandez ("Capo"), a reggaeton performer then residing in

Springfield, Massachusetts.      Saldana invited Capo to his recording

studio in Puerto Rico, where Capo soon became part of a new

reggaeton group known as "Erre XI."      In May 2007, Saldana reached

out to Angel Martinez Alicea, Freddy Montalvo, and Etienne Gagnon,

three reggaeton producers from Springfield who had worked with Capo

in the past, and invited them to his studio to produce two songs

for Erre XI.     Upon hearing the two songs, Saldana pronounced

Martinez and Montalvo his "new stars."         Martinez and Montalvo

subsequently signed producer agreements with Mas Flow entitling

them to royalty payments for the songs they produced.

          Over the next several months, Martinez, Capo, Montalvo,

and Gagnon worked in Saldana's studio on new songs for the Erre XI

album, performing vocals, composing beats and instrumentals, and



     2
      The plaintiffs' complaint also charged the defendants with
copyright infringement and breach of contract as to an eighth song
titled "Salgo Pa La Calle," which is no longer at issue on this
appeal.

                                   -3-
providing sound engineering services. They were joined by Reynaldo

Colon Vega, a vocalist recruited by Martinez and Saldana in July

2007, and by Raul Rivera Roldan, a producer who had worked with

Saldana since 2004 and who had previously produced two songs,

"Mirala Bien" and "Paleta," released on a CD titled "Pa'l Mundo" in

2005.   Colon signed an exclusive recording agreement with Mas Flow

in September 2007, while Rivera had signed a producer agreement

with Mas Flow in June 2006.

           Since April 2004, Mas Flow had licensed to Machete Music

("Machete"), a division of UMG Recordings, Inc. ("UMG"), the

"exclusive right to sell and distribute" Mas Flow's recordings. In

August 2007, Mas Flow and its successor in interest, LT's Benjamin

Records, Inc. ("LT"), entered into a new Profit Share Agreement

with Machete, creating a new record label and providing for the

division of profits from the sale of albums delivered by Mas Flow

and distributed by Machete.

           Seven songs on which the plaintiffs worked eventually

appeared on the Erre XI album distributed by Machete in 2008: "Al

Desnudo," "Carita Bonita," "Dimelo," "Ella Me Amo," "La Carta,"

"MSN," and "Te Hice Volar."      Although the melodies to these songs

remained   largely   identical   to   the   versions   produced   by   the

plaintiffs, many of the plaintiffs' musical and vocal contributions

were replaced with the work of other artists.




                                   -4-
             The plaintiffs filed suit on January 5, 2010, asserting

counts of copyright infringement, breach of contract, fraudulent

inducement of services, unjust enrichment, and intentional and

negligent infliction of emotional distress.         Their complaint named

as defendants Saldana, Cabrera, White Kraft Music Publishing, and

LT (the "LT defendants"); Ramon Ayala, professionally known as

"Daddy Yankee," El Cartel Records, Inc., and Los Cangris, Inc. (the

"Daddy   Yankee   defendants");   and   UMG   and    Machete   (the   "UMG

defendants").3    Two months later, Capo and Colon registered with

the U.S. Copyright Office the copyrights in the sound recordings

for four of the songs, "Carita Bonita," "Al Desnudo," "Te Hice

Volar," and "Dimelo," each of which had numerous composers and

vocalists.     In July 2010, the plaintiffs filed with the district

court a printout from the Copyright Office indicating that they had

filed for sound recording registration in the remaining three

songs.

             On January 11, 2011, the district court adopted the

magistrate judge's report and recommendation, granting the motion

to dismiss as to the Daddy Yankee defendants for failure to state

a claim and lack of personal jurisdiction and also dismissing the

emotional distress claims against the UMG defendants. However, the

court denied the UMG defendants' Rule 12(b)(6) motion to dismiss


     3
      White Kraft Music Publishing and UMG were not named as
defendants in the original complaint, and were added in the
plaintiffs' second amended complaint.

                                  -5-
the plaintiffs' copyright and contract claims. On October 6, 2011,

the court adopted a second report and recommendation from the

magistrate judge and dismissed the claims against the LT defendants

for lack of personal jurisdiction.4      Neither the Daddy Yankee

defendants nor the LT defendants remain parties to this appeal.

            The remaining defendants, Machete and UMG, moved for

summary judgment.     With respect to the copyright claims, the

defendants argued inter alia that as late as September 2011 the

plaintiffs still had not shown that they had registered copyrights

in the underlying compositions that they claimed were infringed, as

is required under 17 U.S.C. § 411(a).   As for the contract claims,

the defendants argued that the plaintiffs had failed to establish

either that they had a direct contractual relationship with the UMG

defendants or that they were third-party beneficiaries of the

distribution and profit share agreements between Machete and Mas

Flow.

            In opposition to the defendants' motion, the plaintiffs

stated that they had filed copies of the allegedly infringing Erre

XI recordings with the Copyright Office, and introduced an email

from the Copyright Office explaining that the office was still in

the process of determining whether the plaintiffs had submitted




        4
      The magistrate judge also recommended the dismissal of Gerry
Capo Hernandez as a plaintiff, as Capo had stated in an affidavit
that he did not wish to continue as a plaintiff.

                                 -6-
permissible deposits of the recordings.5         At a January 2012 hearing

on   the   defendants'   motion,    plaintiffs'    counsel     informed    the

district court that the Copyright Office still had yet to determine

whether    the   deposited   recordings,    although     not   the   original

recordings on which the plaintiffs had worked, were nevertheless

acceptable for registration purposes.

            On   February    23,   2012,   the   court   granted     the   UMG

defendants' motion for summary judgment.         The court concluded that

even "[a]fter more than two years of litigation," the plaintiffs

had not satisfied the registration precondition of § 411(a), having

neither obtained registration certificates for the compositions nor

even shown that they had submitted all of the necessary application

materials for registration. With respect to the breach of contract

claims, the court found no evidence either of a direct agreement

between the parties or of third-party beneficiary status.                  The

court also denied the plaintiffs' motion for additional discovery

under Fed. R. Civ. P. 56(d) and the plaintiffs' motion to transfer

the case to the District of Puerto Rico and consolidate it with

parallel litigation pending there.



      5
      The plaintiffs initially appeared to concede their copyright
infringement claims, stating in their opposition to the defendants'
summary judgment motion that "as far as Erre XI is concerned," they
were "no longer alleging copyright infringement."         But they
reasserted copyright infringement in a subsequent sur-reply, and
the district court ultimately ruled on the copyright claims in its
summary judgment order.     We therefore decline the defendants'
invitation to treat these claims as waived outright.

                                     -7-
           Four weeks later, the plaintiffs filed a motion to

reconsider under Fed. R. Civ. P. 59(e), claiming "new evidence"

unavailable at the time of the district court's order: namely,

newly obtained Copyright Office registration certificates for two

of the Erre XI songs ("Carita Bonita" and "MSN") and rejection

letters for three other songs from the album ("Ella Me Amo,"

"Dimelo," and "Al Desnudo").6          The district court denied this

motion on April 18, 2012.    This appeal followed.

                                   II.

           On appeal, the plaintiffs assign error to the district

court's grant of summary judgment and its subsequent denial of

their motion for reconsideration, along with its denial of their

motions for transfer and additional discovery.        We begin with the

summary judgment order, which we review de novo.           In so doing, we

"draw[] all reasonable inferences in favor of the non-moving party

while ignoring conclusory allegations, improbable inferences, and

unsupported speculation."    Smith v. Jenkins, 732 F.3d 51, 76 (1st

Cir. 2013) (internal quotation marks omitted).            In reviewing the

district court's denial of the plaintiffs' subsequent motion to

reconsider the summary judgment order, we "will not overturn the

court's   determination   unless   a   miscarriage   of    justice   is   in

prospect or the record otherwise reveals a manifest abuse of


     6
      As for the remaining two songs, "La Carta" and "Te Hice
Volar," the plaintiffs stated in their motion that the registration
applications were "still pending."

                                   -8-
discretion."    Meléndez v. Autogermana, Inc., 622 F.3d 46, 55 (1st

Cir. 2010) (internal quotation marks omitted). We are not bound by

the district court's rationale, and we may "affirm a correct result

reached by the court below on any independently sufficient ground

made manifest by the record."     Hodgens v. Gen. Dynamics Corp., 144

F.3d 151, 173 (1st Cir. 1998) (internal quotation marks omitted).

We turn first to the plaintiffs' copyright infringement claims.

          A.        Copyright Claims

                    1.   Summary Judgment

          The district court's grant of summary judgment to the

defendants rested on its conclusion that the plaintiffs had failed

to   register   their    copyrights     in   the     allegedly   infringed

compositions, a prerequisite to an infringement action under 17

U.S.C. § 411(a).     Section 411(a) provides in pertinent part that

"no civil action for infringement of the copyright in any United

States   work   shall    be   instituted     until    preregistration   or

registration of the copyright claim has been made in accordance

with this title."    In order to register a copyright in a published

work, the owner of a copyright must submit to the Copyright Office

an application, fee, and two complete copies of the work to be

copyrighted.     See 17 U.S.C. § 408(a), (b)(2).           Although this

registration requirement does not circumscribe a federal court's

subject-matter jurisdiction, the Supreme Court has described it as

"a precondition to filing a claim."            Reed Elsevier, Inc. v.


                                  -9-
Muchnick, 559 U.S. 154, 157 (2010); see also Latin Am. Music Co.

Inc. v. Media Power Grp., Inc., 705 F.3d 34, 42 (1st Cir. 2013).

          As the district court recognized, and as we described in

Latin American Music Co., "[c]ircuits are split on whether the

registration requirement is satisfied at the time the copyright

holder's application is received by the Copyright Office (the

'application approach'), or at the time that the Office acts on the

application   and   issues   a   certificate   of   registration   (the

'registration approach')." 705 F.3d at 43 n.11 (internal quotation

marks omitted); see also 2 Melville B. Nimmer & David Nimmer,

Nimmer on Copyright § 7.16[B][3] (discussing the two approaches and

favoring the application approach).7    Latin American Music Co. did

not give us occasion to choose between the two paradigms, as the

plaintiff could not even "show that it had submitted all the

necessary application materials for registration."      705 F.3d at 43

n.11. Our conclusion was consistent with Nimmer's explanation that

          [a]bsent issuance of a certificate and in the
          absence of the copyright owner even having
          sent the requisite application (together with
          deposit and fee) to the Copyright Office,


     7
      For cases applying the registration approach, see, e.g., La
Resolana Architects, PA v. Clay Realtors Angel Fire, 416 F.3d 1195,
1202-07 (10th Cir. 2005), abrogated on other grounds by Reed
Elsevier, 559 U.S. 154; M.G.B. Homes, Inc. v. Ameron Homes, Inc.,
903 F.2d 1486, 1488-89 (11th Cir. 1990), abrogated on other grounds
by Reed Elsevier, 559 U.S. 154. For the application approach, see,
e.g., Cosmetic Ideas, Inc. v. IAC/Interactivecorp., 606 F.3d 612,
615-21 (9th Cir. 2010); Chi. Bd. of Educ. v. Substance, Inc., 354
F.3d 624, 631 (7th Cir. 2003); Apple Barrel Prods., Inc. v. Beard,
730 F.2d 384, 386-87 (5th Cir. 1984).

                                 -10-
            there is, under all viewpoints, a defect under
            the statute . . . . As an absolute limit, if
            the Copyright Office has failed to receive the
            necessary elements to issue a registration
            certificate prior to the time that the court
            is called upon to issue final judgment, the
            action must be dismissed.

Nimmer, supra, § 7.16[B][3][c] (footnotes omitted); see also Kernel

Records Oy v. Mosley, 694 F.3d 1294, 1302 (11th Cir. 2012).

            Once again, we need not decide whether the application

approach or the registration approach should govern, as we conclude

that the defendants were entitled to summary judgment under either

approach.    More specifically, we agree with the district court's

conclusion that summary judgment was proper because there was a

lack of evidence as to "whether the copies [that the plaintiffs]

submitted to the Copyright Office [i.e., copies of the allegedly

infringing sound recordings from the defendants' album rather than

the original recordings on which the plaintiffs had worked] me[t]

all of the requirements for deposit copies" and "the Copyright

Office ha[d] not yet taken a position on whether it ha[d] received

all of the required materials for registration."

            We find no competent evidence to the contrary in the

summary judgment record.     Instead, the plaintiffs submitted an

email from the Copyright Office dated September 22, 2011, which

stated that the office was still "waiting to resolve" the question

of "whether a copy of an[] unauthorized track, that contains the

original composition embedded in the track, can be used as deposit


                                -11-
material."        The email further explained that "in general, an

unauthorized copy cannot be used as deposit material."                  Over four

months later, at a hearing before the district court on the

defendants' summary judgment motion, no progress appeared to have

been    made:    plaintiffs'     counsel      informed   the   court    that   the

Copyright Office was still "trying to determine [] whether or not

the deposit copies, the actual songs we deposited, are okay to

deposit," and admitted that the office had "not yet decided one way

or another whether they have a deposit copy" and, if not, whether

the plaintiffs would be "relieved of the obligation to submit a

deposit copy in the circumstances of this case."

               Against this backdrop, we find no error in the district

court's summary judgment order.            More than two years after filing

suit,    the    plaintiffs      still   had    not   established     that   their

applications to the Copyright Office were complete; by their own

admission, the adequacy of the deposited recordings remained an

open question. Cf. Geoscan, Inc. of Tex. v. Geotrace Techs., Inc.,

226 F.3d 387, 393 (5th Cir. 2000) (upholding summary judgment where

"correspondence      between     the    Copyright    Office    and   [plaintiff]

indicate[d] that registration of the copyrights was not complete

. . . because [plaintiff] had not submitted for deposit the

original source codes for its software . . . .").

               Although   the    plaintiffs     assign   blame     to   both   the

defendants and the district court for this state of affairs, we are


                                        -12-
unpersuaded by their arguments. The plaintiffs' appellate brief is

filled with blurred and oblique insinuations of wrongdoing by the

defendants, the import of which is not clear.                Faced with these

rudimentary assertions, "we see no reason to abandon the settled

appellate rule that issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed

waived." United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990);

see also Tower v. Leslie-Brown, 326 F.3d 290, 299 (1st Cir. 2003).

             The plaintiffs elsewhere appear to contend that the

district     court    ignored     the     existence     of   sound   recording

registrations obtained by Capo and Colon for four of the songs.

This argument, too, is a nonstarter.           As we have explained in the

past, "sound recordings and their underlying musical compositions

are separate works with their own distinct copyrights." Johnson v.

Gordon, 409 F.3d 12, 26 n.8 (1st Cir. 2005) (internal quotation

marks and brackets omitted). Given that distinction, the Copyright

Office only permits the joint registration of a musical composition

and a sound recording in a single application "if ownership of the

copyrights in both is exactly the same."              U.S. Copyright Office,

Circular 56A: Copyright Registration of Musical Compositions and

Sound Recordings (2012).          As the parties do not dispute that the

authorship    of     the   four   registered    sound    recordings    is   not

coextensive with the authorship of the underlying compositions, the




                                        -13-
registration   of   the    sound    recordings     has   no   bearing   on   the

plaintiffs' claims for compositional copyright infringement.

          To the extent that the plaintiffs alternatively suggest

on appeal that they are also claiming infringement in the sound

recordings, that claim lacks any foundation in the underlying

complaint, which refers only to the plaintiffs' copyrights in the

"Original Compositions."          It is therefore no surprise that the

district court did not address this purported claim in its summary

judgment order.     The plaintiffs' failure to adequately raise this

argument below dooms it on appeal.            See Iverson v. City of Boston,

452 F.3d 94, 102 (1st Cir. 2006) ("[T]heories not squarely and

timely raised in the trial court cannot be pursued for the first

time on appeal."); see also McCoy v. Mass. Inst. of Tech., 950 F.2d

13, 22 (1st Cir. 1991).

          We   reach      the   same   conclusion     with    respect   to   the

plaintiffs' supposed request for a declaration of joint authorship.

The statement of claims in the plaintiffs' complaint makes no

mention of a joint authorship claim; the only references to such a

claim are contained in the "Nature of the Action" and "Requests for

Relief" sections, which request that the court declare each of the

plaintiffs "an author . . . and co-owner of copyright in the

Original Compositions."         But "the prayer for relief is no part of

the cause of action," Coll v. First Am. Title Ins. Co., 642 F.3d

876, 901 (10th Cir. 2011) (internal quotation marks omitted), and


                                       -14-
the plaintiffs cannot now flesh out this inadequately pleaded claim

on appeal, see Iverson, 452 F.3d at 102; McCoy, 950 F.2d at 22.

                    2.    Motion for Reconsideration

          We     now     turn   to     the        plaintiffs'      motion   for

reconsideration. At some point after the district court issued its

summary judgment order, the plaintiffs finally obtained copyright

registrations in two of the songs, "MSN" and "Carita Bonita."

Their applications for registration in three other songs ("Ella Me

Amo," "Dimelo," and "Al Desnudo") were denied on the basis that the

non-original   deposit    copies     did    not    contain   the    plaintiffs'

contributions.   At least with respect to the two registered songs,

the plaintiffs suggest that newly discovered evidence -- to wit,

the certificates of registration -- required the court to grant

their motion for reconsideration.8

          The plaintiffs moved for reconsideration within the 28-

day window provided by Fed. R. Civ. P. 59(e), and we therefore

treat their motion as a motion to alter or amend the district

court's judgment.      See United States v. $23,000 in U.S. Currency,

356 F.3d 157, 165 n.9 (1st Cir. 2004).              Rule 59(e) contemplates

reconsideration based on, inter alia, evidence discovered after the



     8
      To the extent that the plaintiffs imply that the Copyright
Office rejection letters also represent new evidence compelling
reconsideration, we find their argument unfounded: the Copyright
Office's decision to reject three of the applications for
inadequate deposits vindicates, rather than calls into question,
the district court's conclusion at summary judgment.

                                     -15-
entry of judgment, and we have cautioned that it "does not allow a

party to introduce new evidence or advance arguments that could and

should   have    been   presented   to   the   district   court   prior    to

judgment."      Emmanuel v. Int'l Bhd. of Teamsters, Local Union No.

25, 426 F.3d 416, 422 (1st Cir. 2005) (internal quotation marks

omitted).    A district court thus "does not abuse its discretion by

denying a motion for reconsideration grounded on the discovery of

evidence that, in the exercise of due diligence, could have been

presented earlier."      Id.; see also 11 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 2808 ("Newly discovered

evidence must be of facts existing at the time of trial.                  The

moving party must have been excusably ignorant of the facts despite

using due diligence to learn about them." (footnotes omitted)).

             In denying the plaintiffs' motion for reconsideration,

the district court stated that it did so "for the reasons set forth

in Defendants' Opposition and supporting memorandum."             In their

opposition to the plaintiffs' motion, the defendants had argued

that reconsideration of the copyright claims "would be futile

because plaintiffs granted licenses for use of their compositions,"

immunizing the defendants from liability for infringement.           We do

not reach the question of whether the defendants held licenses in

the plaintiffs' compositions, however, as the plaintiffs' motion

for reconsideration fails for an even more fundamental reason. See

Hodgens, 144 F.3d at 173 (we may "affirm a correct result reached


                                    -16-
by the court below on any independently sufficient ground made

manifest by the record" (internal quotation marks omitted)).

Specifically,   the    subsequently   obtained   certificates   of

registration for "Carita Bonita" and "MSN" do not represent "newly

discovered evidence" warranting reconsideration under Rule 59(e).

          This conclusion is particularly straightforward under the

"registration approach" discussed above.     At the time that the

district court entered its summary judgment order, the plaintiffs

had not yet obtained registration in any of the Erre XI songs.

Given that state of affairs, the district court was entirely

justified in awarding summary judgment. The plaintiffs' subsequent

success in registering "Carita Bonita" and "MSN" is simply beside

the point, as these registrations are new facts altogether, not new

evidence of facts existing at the time of summary judgment. See 11

Wright & Miller, supra, at § 2808; cf. Betterbox Commc'ns Ltd. v.

BB Techs., Inc., 300 F.3d 325, 330-32 (3d Cir. 2002) (Alito, J.)

(rejecting counterclaiming defendant's argument that subsequent

cancellation of plaintiff's trademark registration constituted

"newly discovered evidence" justifying relief under Fed. R. Civ. P.

60(b)(2), "because the fact of cancellation was not in existence at

the time of trial").

          The plaintiffs fare no better under the "application

approach." At best, the subsequent registrations might be taken as

proof that the plaintiffs had submitted complete applications for


                               -17-
these two songs by the time of summary judgment.9                   Even assuming

that to be the case, however, the plaintiffs have not shown that

they were excusably ignorant of the fact that their applications

were       complete   at   the    time   of   summary   judgment,   or   that   due

diligence (e.g., an inquiry to the Copyright Office) would not have

uncovered this fact.             See Emmanuel, 426 F.3d at 422; 11 Wright &

Miller, supra, at § 2808.             To the contrary, since the plaintiffs

themselves were responsible for submitting a complete application

to the Copyright Office, it is only fair to infer that they were in

a position to know whether their applications were complete and to

provide the district court with evidence of this fact.

               The plaintiffs took neither of these steps; instead, as

shown above, they represented to the district court that the

Copyright Office had not yet determined whether their applications

were complete.        Moreover, the plaintiffs did not file a motion for

continuance in order to obtain evidence that the applications were

in fact complete.           We therefore find it surpassingly hard to


       9
      We note, however, that nothing in the record appears to
compel that conclusion. The plaintiffs' motion for reconsideration
and attached certificates of registration offer no explanation for
why "Carita Bonita" and "MSN" were registered but the other songs
were not. It is certainly possible that these two applications
were not complete until after summary judgment, in which case the
registrations would not represent evidence of facts existing at the
time of summary judgment.     Cf. Betterbox, 300 F.3d at 331-32
(rejecting the argument that "post-trial cancellation show[ed]
that, at the time of trial, the [Patent and Trademark Office] had
already decided to cancel" the registration, because the "notice of
cancellation [did] not reveal that a decision to cancel had been
made at the time of trial").

                                          -18-
believe that the plaintiffs could not have exercised greater

diligence either in filing their applications with the Copyright

Office or in their representations before the district court

concerning the registration issue.      Cf. Betterbox, 300 F.3d at 332

(even assuming arguendo that subsequent cancellation was evidence

that an internal decision had been made to cancel the plaintiff's

trademark registration by the time of trial, the counterclaimant

"ha[d] not shown that it exercised due diligence in attempting to

obtain evidence of such a decision," nor had it "ask[ed] for a

trial continuance for the purpose of obtaining evidence that

cancellation was imminent").         We therefore find no abuse of

discretion on the part of the district court.

          B.     Contract Claims

                 1.   Rivera Claim

          The plaintiff Raul Rivera Roldan brought an individual

claim for breach of contract based on an alleged direct contractual

relationship with the UMG defendants as to two songs, "Mirala Bien"

and "Paleta," from the 2005 "Pa'l Mundo" CD.           In addition to

expressing skepticism as to whether this claim was adequately set

forth in the complaint, the district court also found "no evidence"

of such a contract in the record, and accordingly granted summary

judgment to the defendants.

          The   parties   do   not   dispute   the   applicability   of

Massachusetts contract law to this action.      In order to establish


                                 -19-
a claim for breach of contract under Massachusetts law, a plaintiff

must, inter alia, "prove that a valid, binding contract existed."

Brooks v. AIG SunAmerica Life Assurance Co., 480 F.3d 579, 586 (1st

Cir. 2007).    Moreover, a plaintiff cannot merely "allege, in

conclusory fashion, that the defendant breached the contract," and

must instead "describ[e], with substantial certainty, the specific

contractual promise the defendant failed to keep."   Id. (internal

quotation marks omitted).

          Applying that legal standard, we find no error on the

part of the district court.   We agree with the district court that

Count IX of the plaintiffs' complaint, alleging breach of contract

as to Rivera, fails to identify -- let alone "describ[e], with

substantial certainty," id. -- a specific contract between Rivera

and the UMG defendants.10   Nor does any of Rivera's cited evidence

establish such a contract.      Although Rivera did sign a 2006

recording agreement with Mas Flow providing for the payment of

royalties, that document makes no mention of the UMG defendants and

instead leaves Mas Flow responsible for compensation.     Rivera's

subjective understanding that "Universal Music [i.e., UMG] was

responsible for paying the mechanical royalties" is not alone


     10
      Count IX instead alleges that Rivera contracted with the LT
defendants and that this contract was later "transferred to 'The
Label'" -- i.e., the "Label" created by the 2007 Profit Share
Agreement between LT and Machete. As we explain in section B.3
infra, however, the plaintiffs have failed to adequately raise
before us the argument that their contracts were assigned to the
UMG defendants, and we therefore consider it waived.

                                -20-
enough to prove the existence of a direct contract with the UMG

defendants.   Finally, a UMG "song information sheet" showing

Rivera's royalty percentage is not itself a contract between Rivera

and UMG, and Rivera has pointed to no specific agreement to which

this document is tied.

          The remaining evidence on which Rivera relies -- the 2007

Profit Share Agreement, and an expert witness report interpreting

this agreement -- reflects an agreement between LT and Machete, and

in no way establishes a direct contractual relationship between

Rivera and the UMG defendants.          Whether Rivera and the other

plaintiffs are third-party beneficiaries of this contract is a

separate question to which we presently turn.

                 2.      Profit Share Agreement

          The plaintiffs next contend that the district court erred

in awarding summary judgment on their third-party beneficiary

claims regarding the defendants' alleged breach of the August 2007

Profit Share Agreement between Machete and LT.      Noting that only

one of the plaintiffs (Rivera) was even named in the Agreement, the

district court found that the plaintiffs had "failed to plead

sufficient facts to support" a third-party beneficiary claim and

that they were at best merely incidental beneficiaries of the

Profit Share Agreement.

          Under Massachusetts law, a plaintiff seeking to enforce

a contract as a third-party beneficiary must demonstrate "from the


                                 -21-
language and circumstances of the contract that the parties to the

contract clearly and definitely intended the beneficiaries to

benefit from the promised performance."                Miller v. Mooney, 725

N.E.2d 545, 550 (Mass. 2000) (internal quotation marks and brackets

omitted); see also Anderson v. Fox Hill Vill. Homeowners Corp., 676

N.E.2d 821, 822-23 (Mass. 1997).           Merely incidental beneficiaries

lack standing to enforce a contract.           See Harvard Law Sch. Coal.

for Civil Rights v. President & Fellows of Harvard Coll., 595

N.E.2d 316, 319 (Mass. 1992); Choate, Hall & Stewart v. SCA Servs.,

Inc., 392 N.E.2d 1045, 1051 (Mass. 1979); Restatement (Second) of

Contracts §§ 302, 315 (1981).        On appeal, the plaintiffs point to

four paragraphs of the Profit Share Agreement evincing, in their

view,     a   sufficiently   clear   and    definite    intent   for    them   to

benefit.11     We address each in turn.

              Paragraph   E.2   of   the    Agreement,     titled      "Producer

Royalty," governs compensation of the producers of recordings for

the newly-created record label (the "Label").12               The plaintiffs


     11
       We summarily reject the plaintiffs' additional argument that
summary judgment was improper because the district court
erroneously relied upon the "self-serving statements of Defendants'
counsel," who testified that Machete and LT did not enter into the
Profit Share Agreement with any intent to benefit the plaintiffs.
As an initial matter, it is less than clear that the district court
in fact relied upon this testimony, as it is nowhere cited in the
summary judgment order. In any event, however, our review of the
Profit Share Agreement persuades us that summary judgment was
proper even without this additional evidence.
     12
          Paragraph E.2 provides in its entirety:


                                     -22-
suggest   that   the   first   sentence   of   Paragraph   E.2,   which

specifically names Rivera (professionally known as "Thilo") in a

list of LT producers whose services LT must provide to the Label,

evinces an intent to benefit at least Rivera.          Moreover, the

plaintiffs cite Paragraph E.2 to support their contention that "the

Profit Sharing Agreement states it will pay sums certain to [t]he

LT Producers."   But Paragraph E.2 imposes no obligation on Machete

to pay these royalties.        Instead, it twice states that LT is

responsible for the producers' compensation: "LT will be solely

responsible for compensating the LT producers" and any other

producers it engages, and again, "Any additional funding required

for the LT producer services shall be provided directly and soley


     LT and its Principal [Saldana] will also furnish the
     services of the producers known as the Underage, Tainy,
     Nales, A & A, and Thilo [Rivera] (the "LT Producers") to
     the Label, pursuant to work for hire agreements signed
     between LT and the LT Producers. The LT producers may
     work on projects outside of the Label so long as such
     work does not interfere with LT's delivery obligations
     hereunder and so long as Label projects are given
     priority over any outside projects. LT will be solely
     responsible for compensating the LT producers or engaging
     and compensating any other producers it may engage to
     assist with the recordings hereunder, including without
     limitation the producer services of the producer
     professionally known as Tunes [Cabrera]. Notwithstanding
     the foregoing, it is the intention of the parties that
     the LT producers shall be compensated on a flat fee basis
     of up to Two Thousand Dollars ($2,000.00) per track which
     will be taken from the relevant artist's authorized
     recording budget or a royalty of three percent (3%) if
     the artist agreement provides for an all-in royalty, to
     be decided on a case by case basis.       Any additional
     funding required for the LT producer services shall be
     provided directly and soley [sic] by LT and or Principal.

                                  -23-
[sic] by LT and or [Saldana]."   There is thus nothing in Paragraph

E.2 that even establishes a duty on Machete's part inuring to the

plaintiffs' benefit, much less an intent for the plaintiffs to

benefit.   To the contrary, Paragraph E.2 makes clear that any such

obligation rests with LT.

           Paragraphs H and R of the Agreement also fail to support

the plaintiffs' theory.13   Although the plaintiffs aver that Rivera

"was entitled to a share of LT's profits stemming from this

agreement" and "to royalties for his share of the P'Al [sic] Mundo

CD" under these two paragraphs, neither paragraph creates any

contractual obligation as to Rivera or any other plaintiff.

Instead, these paragraphs govern LT's profits from the newly-


     13
      Paragraph H.1, titled "Distribution of Profits," provides in
pertinent part:

     Machete shall pay LT forty nine percent (49%) of the
     Label's Net Proceeds (the "LT Profit"), retaining the
     balance of Net Proceeds for Machete's own account. "Net
     Proceeds" shall mean all income received from the
     exploitation of the Label's products throughout the
     Territory (including license income pursuant to paragraph
     F below) less [] aggregate costs and fees . . . .

Paragraph R in turn provides in pertinent part:

     In consideration of Principal's producer services in
     connection with the Masters embodied on the album "Pa'l
     Mundo" (the first "WY Album") embodying the performances
     of the artists Juan Luis Morera Luna and Llandel Vegilla
     Malave, collectively professionally known as Wisin and
     Yandel (hereinafter referred to as WY), Machete hereby
     grants to LT a participation of 25% of Machete's Net
     Proceeds pursuant to paragraph H, above, and a 25%
     ownership interest in such Masters, commencing on January
     1, 2007 and with respect to sales after such date.

                                 -24-
created Label and from the 2005 "Pa'l Mundo" CD and, therefore, do

not evince any intent to benefit the plaintiffs.

            The final provision of the Agreement upon which the

plaintiffs rely is Paragraph K.2, titled "LT's Services."       It

provides:

            LT will furnish the services of Principal and
            the LT Producers (provided that Principal
            shall be the sole or primary producer) to
            produce ten (10) recordings of various Machete
            artists (i.e., non Label artist's [sic]) upon
            Machete's request.     Machete will pay the
            applicable LT Producers an advance in the
            amount of Four Thousand Dollars ($4,000.00)
            upon Delivery of each such track to Machete
            and a royalty of up to 3% to be taken out of
            the artist royalty and recoupable from the
            aforementioned advance and recording budget.
            Such amounts shall be funded by Machete so
            long as they are within the maximum authorized
            A & R budgets set forth herein. Otherwise LT
            shall fund such amounts.

Unlike the other paragraphs, this paragraph expressly contemplates

the payment of royalties to the "LT Producers" (a group defined in

Paragraph E.2 and including Rivera) by Machete rather than by LT.

Nevertheless, it imposes no actual obligation on Machete's part to

employ these producers on non-Label projects; instead, it requires

LT to furnish the producers "upon Machete's request."

            The plaintiffs have not alleged that the Erre XI songs

were produced under this provision for a non-Label artist.   To the

contrary, the parties do not dispute that the Erre XI artists were

signed to the Label.    Reading the contract in its entirety as we

must, and construing it "to give reasonable effect to each of its

                                -25-
provisions," J.A. Sullivan Corp. v. Commonwealth, 494 N.E.2d 374,

378 (Mass. 1986), we conclude that this case, involving Label

recordings, is governed by Paragraph E.2 rather than K.2.          As

discussed above, that provision of the Agreement leaves LT "solely

responsible" for producer royalties and thus offers no support for

the plaintiffs' third-party beneficiary claim against the UMG

defendants.

             Apart from the text of the Profit Share Agreement, the

plaintiffs also point to various items of extrinsic evidence in an

effort to bolster their third-party beneficiary claims tied to the

Agreement.     We conclude, however, that this extratextual evidence

-- an expert witness's written opinion interpreting the Agreement,

deposition testimony of a Machete employee, a letter from Machete

to LT alleging breach, and a series of internal emails in which UMG

states that it will be administering mechanical royalties for the

Erre XI album -- cannot be introduced to contradict the unambiguous

language of the Agreement.

             Under Massachusetts contract law, "extrinsic evidence may

be used as an interpretive guide only after the judge or the court

determines that the contract is ambiguous on its face or as

applied."     Bank v. Thermo Elemental Inc., 888 N.E.2d 897, 908

(Mass. 2008); see also Nat'l Tax Inst., Inc. v. Topnotch at Stowe

Resort & Spa, 388 F.3d 15, 20 (1st Cir. 2004) ("[E]xtrinsic

evidence may be considered if language is ambiguous but not


                                  -26-
otherwise (and whether language is ambiguous is a question for the

judge).").        The plaintiffs fail to persuade us of any ambiguity in

the language of Paragraph E.2 of the Agreement, which twice states

that    LT   is    solely   responsible   for   the   compensation   of   its

producers.         We therefore see no need to resort to extrinsic

evidence in our interpretation of the Agreement.

             Even if we were to do so, hewing to a more liberal

approach under which extrinsic evidence may be considered "to

demonstrate that a term is vague or ambiguous in the first place,"

Smart v. Gillette Co. Long-Term Disability Plan, 70 F.3d 173, 179

(1st Cir. 1995), our conclusion would remain the same. Of the four

items of extrinsic evidence identified by the plaintiffs, two --

the Machete employee's deposition testimony and the letter from

Machete to LT alleging breach -- concern only the contractual

relationship between Machete and LT and seemingly have no relevance

to the plaintiffs' contractual rights.14          Although the plaintiffs

cite their expert witness's opinion for the proposition that

"payment of mechanical royalties by the label[] is a standard


       14
      The deposed employee testified about a statement from
Machete's president that Machete would not pay Saldana the money he
was owed, and did not mention any money owed to the plaintiffs in
this case.    Similarly, although the plaintiffs claim that the
letter from Machete to LT alleges breach on the part of LT's
producers, it in fact only alleges a breach of LT's obligations
under the Profit Share Agreement: it states in pertinent part that
LT's producers have provided services on non-Label projects "that
have materially interfered with the delivery obligations of LT's
Benjamin as prohibited pursuant to Section E(2)" of the Profit
Share Agreement.

                                    -27-
practice," the expert's analysis focuses primarily on another

section   of   the   Agreement,   Paragraph   T,   concerning   which   the

plaintiffs raise only a cursory appellate argument.             Moreover,

although general industry practices may be helpful in resolving

contractual ambiguities, see, e.g., C.A. Acquisition Newco, LLC v.

DHL Express (USA), Inc., 696 F.3d 109, 114 (1st Cir. 2012), we do

not think this testimony alone suffices to create an ambiguity in

the plain language of Paragraph E.2.          See Smart, 70 F.3d at 180

("In no event may extrinsic evidence be employed to contradict

explicit contract language or to drain an agreement's text of all

content save ink and paper.").

           As for the internal emails in which UMG states that it

will be administering mechanical royalties for the Erre XI album,

we think them too slender a reed to render the Agreement ambiguous

as to the plaintiffs' status.        Although these emails may indeed

evince some obligation on the part of the UMG defendants, they were

sent a year after Machete and LT signed the Profit Share Agreement

and do not compel the conclusion that the Agreement was the origin

of the defendants' obligation.      We find these emails insufficient

to impugn the plain language of Paragraph E.2, requiring LT to

compensate its producers, and therefore conclude that the Profit

Share Agreement imposed no duty on the UMG defendants to compensate

the plaintiffs.




                                   -28-
             In a final effort to establish third-party beneficiary

status, the plaintiffs suggest that they "gave consideration" for

the Profit Share Agreement, focusing specifically on Rivera's

renegotiation of his 2006 producer agreement in the wake of the

Profit Share Agreement.       Whether Rivera gave consideration for the

Agreement to occur is a separate question, however, from whether he

was an intended third-party beneficiary of the Agreement.                       Just as

personal   consideration      on    the   part     of    a    third     party    is    not

necessary to establish third-party beneficiary status, see 13

Williston on Contracts § 37:28 (4th ed. 2013), so too is it not

sufficient.     Because the plaintiffs have failed to show that the

Profit Share Agreement was intended for their benefit, their third-

party beneficiary claims fail.

                    3.      Miscellany

             Other argumentative riffs emerge intermittently from the

plaintiffs' often dissonant briefing.               The plaintiffs appear to

have   contended    below    that    Paragraph       T       of   the   Profit    Share

Agreement,    by   transferring      "[a]ll       artist      contracts        owned   or

controlled by Mas Flow, LT, [or] any affiliated companies" to the

new Label, constituted an assignment of LT's contractual duties to

Machete.   On appeal, however, they only dedicate a single sentence

of their reply brief to this argument, stating merely that this

paragraph "along with the other cited sections in plaintiffs' brief

clearly    demonstrate[s]     evidence       of    an    intention        to    benefit


                                      -29-
plaintiffs."      With     no    further   elaboration    and   no   identified

evidence contradicting the district court's conclusion that "only

Gerry Capo Hernandez's contract was actually transferred to the

Label under this provision, and [Capo] is no longer a Plaintiff in

this case," we deem this cursory argument waived and do not assess

its merit.     See Tower, 326 F.3d at 299; Zannino, 895 F.2d at 17.

             We also reject the plaintiffs' claim that they are "joint

authors   of    the    disputed     songs"   and    therefore    entitled    to

"royalties, mechanical or otherwise" from Machete. As discussed in

section   A.1    supra,    these     joint   authorship    allegations      were

insufficiently pleaded below and cannot now be developed for the

first time on appeal.           So, too, with respect to the plaintiffs'

embryonic theory that the "Label" created by the Profit Share

Agreement was a partnership between Machete and LT and that the

partners are therefore jointly liable to the plaintiffs.                    The

plaintiffs neither alleged such a partnership in their complaint

nor raised this theory in their opposition to summary judgment

below, and therefore cannot do so now.             See Iverson, 452 F.3d at

102; McCoy, 950 F.2d at 22.

                      4.   Motion for Reconsideration

             Unlike their copyright claims, the plaintiffs do not

allege that newly discovered evidence warranted reconsideration of

their contract claims; instead, they claim that the district

court's entry of summary judgment was based on a "manifest error of


                                      -30-
law" and that the court therefore abused its discretion in denying

their motion for reconsideration.      See FDIC v. World Univ. Inc.,

978 F.2d 10, 16 (1st Cir. 1992) ("Motions under Rule 59(e) must

either clearly establish a manifest error of law or must present

newly discovered evidence.").    Because we have discerned no legal

error, the district court did not abuse its discretion in denying

the motion for reconsideration.

          C.     Lanham Act Claim

          The plaintiffs next aver that the district court "failed

to address the Lanham Act claims . . . apparently due to the

Court's finding of no registration."         In fact, however, the

district court's supposed oversight is susceptible to a more

straightforward explanation.    Except for a single reference in the

first paragraph (titled "Nature of the Action"), which describes

the plaintiffs' suit as partially "a civil action for . . . false

designation of origin under the Lanham Act," the plaintiffs'

complaint neither lists a count under the Lanham Act nor makes any

other allusion to a Lanham Act claim.     Nor do we find any mention

of a Lanham Act claim in any of the plaintiffs' other district

court filings save for a lone sentence in their March 2012 motion

for reconsideration.15   The mere mention of a Lanham Act claim in

the opening paragraph of the plaintiffs' complaint is not enough to


     15
      The motion for reconsideration states, "Plaintiffs also
properly pleaded a claim pursuant to the Lanham Act, which
defendant has not addressed and should not have been dismissed."

                                -31-
make out such a claim as part of the plaintiffs' cause of action,

cf. Coll, 642 F.3d at 901, let alone to set forth "sufficient

factual matter, accepted as true, to 'state a claim for relief that

is plausible on its face,'" Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   We thus repeat what is by now a familiar leitmotif in

this opinion: having failed to adequately raise this claim before

the district court, the plaintiffs cannot now raise it on appeal.

See Iverson, 452 F.3d at 102; McCoy, 950 F.2d at 22.

           D.      Procedural Issues

           On appeal, the plaintiffs also challenge the district

court's adverse rulings on their motion for additional discovery

and their motion to transfer the case to Puerto Rico.          We review

both rulings for abuse of discretion.        See Ecker v. United States,

575 F.3d 70, 76 (1st Cir. 2009) (transfer); Ayala-Gerena v. Bristol

Myers-Squibb Co., 95 F.3d 86, 91 (1st Cir. 1996) (additional

discovery).

                   1.   Motion for Additional Discovery

           Not long after filing their opposition to the defendants'

motion for summary judgment, the plaintiffs filed a motion under

Fed. R. Civ. P. 56(d), seeking an extension of time in which to

depose Machete's keeper of records and its former president.          The

district   court   denied   this   motion,   following   the   tripartite




                                   -32-
analysis set forth in Rivera-Torres v. Rey-Hernández, 502 F.3d 7,

10 (1st Cir. 2007):

           A litigant who seeks to invoke [Rule 56(d)]
           must act with due diligence to show that his
           predicament fits within its confines. To that
           end, the litigant must submit to the trial
           court an affidavit or other authoritative
           document showing (i) good cause for his
           inability to have discovered or marshalled the
           necessary facts earlier in the proceedings;
           (ii) a plausible basis for believing that
           additional facts probably exist and can be
           retrieved within a reasonable time; and (iii)
           an explanation of how those facts, if
           collected, will suffice to defeat the pending
           summary judgment motion.

In the district court's estimation, the plaintiffs failed both the

first and third prongs.

           We need not address the "good cause" prong, because the

plaintiffs' appeal is easily resolved under the third prong.           The

plaintiffs have failed to show how the information to be obtained

from the depositions would have defeated the defendants' motion for

summary judgment.      Although the plaintiffs now imply that the

deposition testimony would be used for a number of purposes, their

avowed purpose in the Rule 56(d) motion before the district court

could hardly have been clearer: "[P]laintiffs do not wish to go on

a fishing expedition, they merely wish to authenticate documents

already   produced."      As   the    district   court   recognized,   the

defendants made clear in their opposition that they only challenged

the authenticity of one of the four documents identified in the

plaintiffs' motion.      That document, apparently an August 2007

                                     -33-
invoice from Mas Flow to Freddy Montalvo for ten songs not named in

the plaintiffs' complaint, makes no reference to UMG or Machete.

Even assuming the document's admissibility, the plaintiffs have

furnished no explanation for how it would militate against summary

judgment.

              We therefore conclude that the district court acted well

within the purview of its discretion in denying the plaintiffs'

Rule    56(d)   motion       for    additional     discovery.     Similarly,     the

district      court    did    not    abuse   its   discretion    in   denying    the

plaintiffs' motion for reconsideration on this issue, as that

motion      merely    rehashed      the   plaintiffs'    original     argument   and

identified no legal or factual error warranting reconsideration.

See $23,000 in U.S. Currency, 356 F.3d at 165 n.9 ("The repetition

of previous arguments is not sufficient to prevail on a Rule 59(e)

motion.").

                       2.     Motion to Transfer

              Also    during        the   course    of   the    summary   judgment

proceedings, the plaintiffs moved to transfer this case to the

District of Puerto Rico and consolidate it with a parallel lawsuit

that they had recently filed in that district.16                    The plaintiffs

sought transfer of the entire case, including claims against the


       16
      The Puerto       Rico lawsuit, filed on August 12, 2011, was later
dismissed due to       the plaintiffs' failure to serve process within
the 120-day term       provided by Fed. R. Civ. P. 4(m). See Martinez-
Alicea v. LT's         Benjamin Records, Inc., No. 3:11-cv-01795-CCC
(D.P.R. Jan. 13,       2012).

                                          -34-
Daddy Yankee and LT defendants (no longer parties to this appeal)

previously dismissed for lack of personal jurisdiction.                 The

district court denied this motion in its summary judgment order,

reasoning that it was too late for the plaintiffs to request

transfer as to those defendants who had already obtained dismissal

for want of personal jurisdiction.           With respect to the UMG

defendants, the court found no lack of jurisdiction and therefore

concluded that transfer was inappropriate under 28 U.S.C. § 1631,

which provides for transfer when "there is a want of jurisdiction"

and transfer is "in the interest of justice."

             We agree with the district court's conclusion.       As there

was manifestly no "want of jurisdiction" with respect to the UMG

defendants (the only remaining defendants), transfer under § 1631

was inappropriate.      See Subsalve USA Corp. v. Watson Mfg., Inc.,

462 F.3d 41, 43 (1st Cir. 2006) (explaining that § 1631 "furnishes

a court that lacks jurisdiction over an action with a choice

between transfer and dismissal" (emphasis added)).               Moreover,

transfer of this case would in any event not be "in the interest of

justice" given our conclusion that the district court did not err

in granting summary judgment to the UMG defendants. Cf. Britell v.

United States, 318 F.3d 70, 75 (1st Cir. 2003) ("[I]f an action or

appeal is fanciful or frivolous, it is in the interest of justice

to dismiss it rather than to keep it on life support (with the

inevitable     result   that   the   transferee   court   will   pull   the


                                     -35-
plug).").17     We therefore find no abuse of discretion in either the

district court's denial of this motion or its subsequent denial of

the plaintiffs' motion for reconsideration.         See $23,000 in U.S.

Currency, 356 F.3d at 165 n.9.

                                  III.

           For the foregoing reasons, we affirm the district court's

orders granting the defendants' motion for summary judgment,

denying   the    plaintiffs'   motions   for   transfer   and   additional

discovery, and denying the plaintiffs' motion for reconsideration.




     17
      In light of the voluntary dismissal on appeal of the other
defendants, over whom the district court concluded that it lacked
personal jurisdiction, we need not address either of the two
questions left unresolved in Cimon v. Gaffney, 401 F.3d 1 (1st Cir.
2005): whether § 1631 "provides for transfers only where a federal
court lacks subject matter jurisdiction, or whether it also applies
where other types of jurisdiction are lacking, including personal
jurisdiction," id. at 7 n.21, and whether § 1631 permits "the
transfer of some but not all claims in an action," id. at 7 n.20,
so that the court could have transferred the claims against the
other defendants but not the claims against the UMG defendants.

                                  -36-